320 F.2d 912
UNITED STATES of Americav.NAVAJO FREIGHT LINES, INC.
No. 7246.
United States Court of Appeals Tenth Circuit.
May 28, 1963.

Appeal from the United States District Court for the District of Colorado.
Alan S. Rosenthal and Terence N. Doyle, Attys., Dept. of Justice, Washington, D. C., and Arthur L. Fine, Asst. U. S. Atty., Denver, Colo., for appellant.
Barry & Boyle, Denver, Colo., for appellee.
Before PICKETT and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
Appeal dismissed May 28, 1963, pursuant to stipulation of the parties. 186 F. Supp. 377.